Title: To George Washington from Major General Nathanael Greene, 16 February 1778
From: Greene, Nathanael
To: Washington, George



Sir
Providence Meeting House [Pa.] Feb. 16 1778

I receivd your Excellencies answer by Col. Hambleton to mine of yesterday morning—I wrote you again last Evening proposing the burning the Hay on the Jersey Shore, also another forage in Buck County—upon revolving the matter over in my mind I think the following would be the best plan to execute it upon—Waggons cannot be got in this Country and to attempt to collect them in Bucks County will explain our intentions too early for the safety of the party—I would therefore propose a press Warrant; to be sent to Col. Smith now at Lancaster and for him to apply to the Executive Council—for an hundred waggons, to be got ready in three Days; and in case they dont furnish them by that time, that Col. Smith collect the Waggons with his press Warrant; but if your Excellency thinks our situation will justify dispensing with an application to the executive Council—The press Warrant will be the most speedy and certain method of geting the complement of Waggons seasonably—These Waggons when collected to be loaded with forage in some of the best Hay Towns between Camp and Lancaster and at their arrival in Camp to be immediately taken upon a forage into Bucks County—The business in this way can be conducted with so much secrecy and dispach, that it will be difficult for the Enemy to defeat it.
I will do every thing in my power here—but the face of the Country is strongly markt with poverty and distress—All the Cattle and most of the best Horses have been carried into the City—the few Whigs that are here say there has been great numbers drove along for Philadelphia

market—We take all the Horses and Cattle, Hogs and Sheep fit for our use—but the Country has been so gleand that there is but little left in it.
Your Excellencies Letter of this day, this moment came to hand—I had given orders to all the press parties, to bring the Inhabitants prisoner that conceald their Cattle or Carriages—and examples shall not be wanting to facilitate the business I ⟨am⟩ out upon.
Capt. Lee this moment writes of the increasing distress of the Army for want of provisions—God grant we may never be brought into such a wretched condition again—General Wayne will cross over into the Jerseys from Willmington to execute the design of destroying the Hay and driveing in all the Stock from the Shores, which he proposes to forward on to Camp by the shortest and safeest rout—But this will not afford an immediate relief—I shall send into Camp this Night every thing I can collect—By this detachment my party will be much diminished—Great numbers have already been sent home that have fallen sick and got foot sore amarching—I think it will be best therefore to send two of my field pieces to Camp—they being altogether useless to me. I am with great respect your Excellencies most obedient Servt

Nath. Greene

